1 Reported in 240 N.W. 103.
Plaintiffs appealed from an adverse judgment entered after the trial before the court without a jury.
1. The action was to cancel on the ground of usury a $2,000 note and a second mortgage securing the same, after a foreclosure of the mortgage. The loan to plaintiffs was negotiated by defendant Sam Taran. It ran to his mother, defendant Gussie Taran, who assigned the mortgage foreclosure certificate to defendant R  R Finance Company. The loan was for six months. Plaintiffs claimed an illegal exaction of $150 in excess of legal interest and that they received but $1,850. This was denied, and there is evidence tending to show that plaintiffs received the full $2,000. An *Page 94 
additional loan of $210.50, secured by two diamonds, is involved.
The record presents a question of fact, and there is evidence to sustain the finding of the trial court that there was no agreement for a usurious loan and that neither of the defendants Taran exacted an illegal rate of interest.
2. Under the findings of fact, which are sustained by the evidence, the defendant R  R Finance Company was a bona fide purchaser of the certificate under a mortgage foreclosure sale and was therefore immune from attack on the ground of usury. Jordan v. Humphrey, 31 Minn. 495, 18 N.W. 450; Holmes v. State Bank., 53 Minn. 350, 55 N.W. 555.
Affirmed.